Citation Nr: 1617811	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-43 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was previously before the Board in January 2014, when the Board denied requests to reopen claims of entitlement to service connection for hearing loss and tinnitus, and the Board remanded the issues of entitlement to service connection for bilateral cataracts and for a right knee disability.  During the processing of that remand, the RO issued a rating decision in January 2016 that granted service connection for degenerative arthritis, right knee.  The January 2016 rating decision notified the Veteran that the decision "represents a total grant of benefits sought on appeal for this issue," and that the matter was "considered resolved in full."  The Board notes that the January 2016 RO decision indeed appears to have resolved the Veteran's appeal to the extent of establishing his entitlement to service connection for a right knee disability, and the Veteran has not suggested otherwise.  Accordingly, the right knee issue is no longer in appellate status and shall not be further addressed by the Board at this time.  The only issue remaining on appeal is the claim of entitlement to service connection for bilateral cataracts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's January 2014 remand of the claim for service connection for bilateral cataracts explained that the VA optometrist who examined the Veteran in August 2010 did not provide an opinion regarding the relationship, if any, of the Veteran's current bilateral cataracts to his military service.  The Board remanded the issue for an addendum medical opinion "[c]onsistent with the Veteran's factual history," addressing the question of whether it is "at least as likely as not (50 percent probability or greater) that the Veteran's bilateral cataracts were caused by or are otherwise directly related to an event or injury during military service?"

The resulting December 2015 VA examination report presents the following opinion: "It is less likely than not that cataracts were caused by service.  They are age appropriate."  The Board understands the report as presenting the authoring optometrist's opinion that the Veteran's current cataracts are consistent with his age such that there is no medical indication of an etiology related to the Veteran's service.  However, as explained below, the Board observes that the December 2015 VA examination report suggests that the authoring optometrist may have been unaware of the Veteran's primary contention and the key associated facts in this case.  To afford the Veteran with every consideration in the review of this claim, the Board finds that a remand is warranted for appropriate clarification of the December 2015 opinion, ensuring that the correct facts have been considered.

Significantly, the Veteran's presentation of this claim features his stated belief that his bilateral cataracts are a consequence of his exposure to an explosion during service in Vietnam.  A broad review of the record leads the Board to conclude that the explosion the Veteran references in connection with his cataracts is the same event that the Veteran separately described as a stressor event in support of his separate claim for service connection for posttraumatic stress disorder (PTSD).  Notably, the Veteran has formally established entitlement to service connection for PTSD on the basis of the occurrence of this in-service event.  Furthermore, a June 2008 RO Memorandum for the Record specifically established that the Veteran's report that he "experienced an enemy rocket and mortar attack..." was "verified."  Accordingly, the Board finds that it has been factually established that the Veteran was exposed to a violent explosion during service as he describes.

As the evidence of record establishes that the Veteran currently has medically diagnosed bilateral cataracts and that he was exposed to an explosion during service, the critical question in this case is whether the Veteran's assertion that the cataracts are causally linked to the in-service explosion is correct.  The question of whether the explosion played a causal role in the development of the current cataracts is essentially a medical question, and for that reason the Board seeks a medical opinion to address the question.

The Board notes that the recent December 2015 VA examination report addressing this matter suggests that the authoring optometrist may have been unaware of the fact that the Veteran was exposed to a significant explosion during service and that he believes that explosion may have caused his cataracts.  The VA examiner notes, in the section detailing the pertinent medical history: "no h/o [history of] ... trauma."  The Board recognizes that it is not entirely obvious whether the Veteran's exposure to the in-service explosion constituted a trauma to the eyes.  However, the December 2015 VA examination report does not present any apparent reference or acknowledgment of the in-service event upon which the Veteran's claim is based.  (The Veteran's representative directs attention to this concern in the April 2016 appellate brief.)

The Board regrets further delay in final appellate review of this claim, but to ensure that full consideration is provided to the Veteran's assertions in this case, the Board believes that a remand is warranted to obtain clarification of the December 2015 VA examination report.  The Board additionally notes that the clarification sought in this remand will enable to the Board to ensure that the Veteran has been afforded an adequate VA examination in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes an effort to provide an examination, it must provide an adequate one).  Additionally, the sought clarification will allow the Board to ensure that the Veteran has been afforded the benefit of compliance with the Board's prior remand directives.  See Stegall v. West, Vet. App. 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board, as a matter of law, errs when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the complete updated clinical records (any not already of record) of all VA treatment the Veteran has received for his bilateral cataracts.

2.  The AOJ should forward the Veteran's claims file (to include this remand) to the VA optometrist who furnished the December 2015 VA examination report, for review and an addendum opinion that clarifies the opinion then offered.  A re-examination of the Veteran is not necessary unless the examiner so determines.  [If the December 2015 VA examiner is unavailable, the Veteran's record should be forwarded to another provider with appropriate expertise to provide the advisory medical opinion with explanation of rationale.]  Based on review of the record (and, if indicated, reexamination of the Veteran) the consulting optometrist should provide an opinion that responds to the following:

Based on the factual evidence of record, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cataracts are etiologically related to the Veteran's established exposure to an explosion during a mortar attack in Vietnam, or is otherwise etiologically related to his service?  If not, please identify the etiology considered more likely.  In providing this opinion, please clearly and specifically note and discuss the significance (if any) of the Veteran's factually established exposure to an explosion during a mortar attack in Vietnam.

The examiner is asked to explain the rationale for all opinions, citing to supporting factual data/medical literature as warranted.

3.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

